DETAILED ACTION
Applicant’s response, filed 10 Nov. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 29-30 are cancelled.
Claim 31 is newly added.
Claims 1-28 and 31 are pending.
Claims 8 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 July 2022.
Claims 1-7, 9-21, 24-28, and 31 are rejected.
Claim 21 is objected to.

Priority
The effective filing date of the claimed invention is 07 Jan. 2021.

Drawings
The replacement drawings received 10 Nov. 2022 have been entered.
The objection to the drawings in the Office action mailed 12 Aug. 2022 has been withdrawn in view of the replacement drawings and amendments to the specification received 10 Nov. 2022.

Specification
The objection to the specification in the Office action mailed 12 Aug. 2022 has been withdrawn in view of the amendments to the specification received 10 Nov. 2022.

Claim Objections
The objection to claims 1, 3, 6-7, 16, and 21 in the Office action mailed 12 Aug. 2022 has been withdrawn in view of claim amendments received 10 Nov. 2022.
The objection to claims 29-30 in the Office action mailed 12 Aug. 2022 has been withdrawn in view of  the cancellation of these claims received 10 Nov. 2022.
Claim 21 is objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 21 recites “…wherein the sensitivity and specificity reflects…”, which is a grammatical error and should recite “…wherein the sensitivity and specificity reflect…”
Appropriate correction is required

Response to Arguments
Applicant's arguments filed 10 Nov. 2022 at pg. 16, para. 1 to pg. 17, para. 1, regarding the claim objections have been fully considered but they do not pertain to the newly recited claim objection set forth above.

Claim Interpretation
Claim 1 recites “…panel-targeted sequencing”. Applicant’s specification at para. [00303], [00309], and [00319]  discloses the panel-targeted sequencing can target one or more genomic regions, one or more chromosomes, or the whole-exome. Accordingly, “panel-targeted sequencing” is interpreted to be any sequencing method that targets less than the whole genome. 
Claim 31 recites “…wherein the first biological sample and the second biological sample are the same biological sample”. In light of Applicant’s specification at para. [00293], the claim is interpreted to mean that the first and second biological samples are two samples from the same biological sample. 
Claim 21 recites “….wherein the first component model indicates the presence of a copy number variation with a sensitivity of at least 90% and a specificity of no more than 90%, wherein the sensitivity and specific reflects data from a plurality of subjects comprising a first cohort population that includes subjects without copy number variations…and a second cohort population that includes subject with copy number variation…”. The wherein clause pertaining to the data reflected by the sensitivity and specificity is interpreted to define the process in which the sensitivity and specificity were previously determined, but a step of determining the sensitivity and specificity is not required within the metes and bounds of the claim. See MPEP 2113 I. This interpretation is supported by Applicant’s remarks at pg. 19, para. 2, which states that the claim does not require a step of applying the first component model to the data from the plurality of subjects. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 12-17, 20-21, and 24-27 in the Office action mailed 12 Aug. 2022 has been withdrawn in view of claim amendments received 10 Nov. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9-21, 24-28, and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment..
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…E) applying, using a computer system, a model to (i) all or a portion of the first mapped dataset, or a first plurality of dimensionality reduction components thereof, and (ii) all or a portion of the second mapped dataset, or a second plurality of dimensionality reduction components thereof, wherein the model includes a segmentation step that combines a first genomic region with a second genomic region in the plurality of regions targeted by the panel-targeted sequencing using at least (i) a count of nucleic acid sequences in the count of nucleic acid sequences in the second mapped dataset…and (iii) a count of nucleic acid sequences in the first mapped dataset mapping to a third genomic region…”. Accordingly, the broadest reasonable interpretation of claim 1 can include applying the model to the first plurality of dimensionality reduction components and the second plurality of dimensionality reduction components (e.g. principal component analysis components, as recited in dependent claim 27), but not the all or a portion of the first and second mapped datasets. However,  the claim recites that the model includes a segmentation step that uses counts of nucleic acid sequences from the first and second mapped dataset (i.e. portions of the first and second mapped datasets), which would require that the all or a portion of the first and second mapped datasets are input into the model rather than dimensionality reduction components thereof. As such, it is unclear claim 1 intends to require that the all or a portion of the first mapped dataset and all or a portion of the second mapped dataset are applied by the model, or if the segmentation step of the model is intended to be contingent on (i) all or a portion of the first mapped dataset and (ii) all or portion of the second mapped dataset being applied by the model, but is not required if the first and/or second dimensionality reduction components are applied by the model. See MPEP 2111.04 II. As such, the metes and bounds of the claims are unclear. For purpose of examination, the segmentation step of the model is interpreted to be contingent on both on (i) all or a portion of the first mapped dataset and (ii) all or portion of the second mapped dataset being applied by the model. 
Claim 17 is indefinite for recitation of “…applying a dimensionality reduction technique to (i) all or a portion of the first mapped dataset or (ii) all or a portion of the second mapped dataset, thereby generating the first plurality of dimensionality reduction components…”. Claim 1, from which claim 17 depends, recites “…applying…a model to (i) all or a portion of the first mapped dataset, or a first plurality of dimensionality reduction components thereof, and (ii) all or a portion of the second mapped dataset, or a second plurality of dimensionality reduction components thereof…”. Therefore, it is unclear if the first plurality of dimensionality reduction components are of the first mapped dataset or the second mapped dataset, as suggested by claim 17, or if the first plurality of dimensionality reduction components are of the first mapped data set, as recited in claim 1. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 17 is interpreted to mean “…applying a dimensionality reduction technique to (i) all or a portion of the first mapped dataset or (ii) all or a portion of the second mapped dataset, thereby generating the first plurality of dimensionality reduction components or the second plurality of dimensionality reduction components; and the E) applying comprises the first plurality of dimensionality reduction components or the second plurality of dimensionality reduction components to the model.”

Response to Arguments
Applicant's arguments filed 10 Nov. 2022 regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the newly recited rejections under 35 U.S. 112(b) set forth above.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 21 under 35 U.S.C. 112(d) in the Office action mailed 12 Aug. 2022 has been withdrawn in view of claim amendments received 10 Nov. 2022.

Claim Rejections - 35 USC § 101
The rejection of claims 29-30 under 35 U.S.C. 101 in the Office action mailed 12 Aug. 2022 has been withdrawn in view of the cancellation of these claims received 10 Nov. 2022.
Applicant’s arguments, see pg. 23, para. 3 to pg. 26, para. 1, filed 10 Nov. 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-7, 9-21, and 24-28 under 35 U.S.C. 101 in the Office action mailed 12 Aug. 2022 has been withdrawn
Specifically, Applicant remarks that the claimed method performs both low-depth whole-genome sequencing and targeted-panel sequencing, which provides accurate CNV detections at a level suitable for clinical diagnostics, while reducing the sequencing costs typically needed to generate accurate CNV calls (Applicant’s remarks at pg. 23, para. 5). Applicant further remarks that conventional methods for detecting CNVs are prohibitively expensive, requiring targeted sequencing at depths of 1000x or whole genome sequencing performed at 30x, while the present invention utilizes cheaper low-coverage whole-genome sequencing in combination with targeted sequencing, allowing the targeted sequencing to also be performed at cost-effective sequencing depths (Applicant’s remarks at pg. 25, para. 3 to pg. 26, para. 2). Accordingly, the claims integrate the recited judicial exception into the practical application of an improvement to copy number detection assays by reducing the sequencing costs required to accurately detect CNVs. This improvement is provided by the additional elements of “(A) sequencing a first plurality of DNA molecules….at an average sequencing depth of from 0.5X to 5X across at least 90% of a reference genome for the species of the subject; B) sequencing a second plurality of DNA molecules from a second biological sample of the subject using panel-targeted sequencing…” in independent claim 1, in combination with the recited judicial exception. 

Claim Rejections - 35 USC § 102
The rejection of claims 29-30 under 35 U.S.C. 102 in the Office action mailed 12 Aug. 2022 has been withdrawn in view of the cancellation of these claims received 10 Nov. 2022.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-10, 12, 18, 24-25, and 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Harris et al. (US 2015/0066824 A1; previously cited), as evidenced by Ghahramani (An Introduction to Hidden Markov Models and Bayesian Network, 2001, International Journal of Pattern Recognition and Artificial Intelligence, 15(1), pg. 9-42; previously cited). Any newly recited portion herein is necessitated by claim amendment. 
Regarding claim 1¸ Harris et al. discloses the method for determining a copy number variation status of a human subject (Abstract; [0009]; [0197]) comprises the following steps:
Harris et al. discloses performing whole-genome sequencing on a first plurality of DNA molecules from a first biological sample of the subject to produce a first plurality of nucleic acid sequences (0005], receive untargeted sequencing data from first nucleic acid sample; [0009]; [0056], WGS covers 99.99% of genome; [0085])); [0031], nucleic acids include DNA), at an average sequencing depth of 1X (i.e. from 0.5 to 5X) across 99% of a reference genome ([0009; [0056], WGS covers 99.99% of genome; [0085]), and receiving the first plurality of nucleic acid sequences electronically ([0005], e.g. sequencing data received by computer). Harris et al. further shows the first plurality of sequences comprises at least 100,000 nucleic acid reads (i.e. sequences) ([0098]; [0100]).
Harris et al. discloses performing panel-targeted sequencing on a second plurality of DNA molecules from a second biological sample of the subject to obtain a second plurality of nucleic acid sequences ([0005]; [0031]) and receiving the second plurality of nucleic acid sequences electronically ([0005];[0147]), wherein the second plurality of sequencing data comprises at least 10,000 nucleic acid sequences ([0068]). 
Harris et al. discloses aligning (i.e. mapping), using the computer ([0147]), the first plurality of nucleic acid sequences to positions within a first reference sequence from a human (i.e. mapping to positions within a reference sequencing of the same species as the subject) ([0007]). Harris et al. further discloses copy number variations are detected over the entire genome and the coverage of the first sequencing data can be 99.9999% of the whole genome (i.e. the sequencing data maps to 99.9% of the whole genome) ([0085]; [0340]), which shows the first reference sequence can be a reference genome.
Harris et al. discloses aligning (i.e. mapping), using the computer ([0147]), the second plurality of nucleic acid sequences to positions within a second reference sequence (i.e. a reference construct), including a reference genome ([0010], first and second reference sequences can be the same; [0340], reference sequence can be a reference genome), which includes the plurality of genomic regions targeted by the panel-targeted sequencing, thereby obtaining mapped on-target nucleic acid sequences in the second mapped dataset.
Harris et al. discloses applying, using the computer ([0147]), a model to a combined dataset comprising all of the first and second mapped datasets to identify one or more copy number variations indicating the copy number variation status of the subject ([0010], e.g. output generated by statistical model; [0014], e.g. all of the combined data is used; [0055], e.g. combined data set comprising target specific sequencing data and low-coverage whole-genome sequencing data as supplement; [0071]; [0337]; claims 1 and 7, e.g. combined data set used to derive output of copy number variations). 
Harris further discloses the applying the statistical model to all of the combined data set segmentally detects a large copy number variation by combining two regions (i.e. a first and second region) into a single larger region by identifying a pair of adjacent CNV detections using read counts from the mapped data from the combined data (i.e. using a count of nucleic acid reads in the second mapped data set mapping to a first and second region) separated by a gap (i.e. a third region between the first and second region) ([0014], e.g. all of the combined data is used to generate the output; [0015], e.g. combined data set comprises alignment generated by mapping the combined data set on a reference sequence; [0083]; [0340]; claims 1 and 7 e.g. the combined data set is used to detect CNVs; FIG. 3, e.g. detection is based on read coverage). Harris et al. further discloses the model measures the median coverage level in the gap using all of the combined data (i.e. a read count of nucleic acid sequences in the first mapped data set mapping to the third region), and then merges the two CNV detections into a single larger CNV (i.e. combining the first and second genomic region) using the median coverage level in the third region, thereby identifying one or more copy number variations as the output of the model ([0014]; [0083]). Harris further discloses the two regions can include specific genomic regions targeted by the targeted sequencing (i.e. the first and second regions are targeted by the panel-targeted sequencing) ([0063]).
Regarding claim 2, Harris et al. discloses the whole-genome sequencing may comprise at least 10,000,000 sequencing reads ([0098];[0100]).
Regarding claim 3¸ Harris et al. discloses the whole-genome sequencing data (i.e. the first plurality of at least 100,000 nucleic acid sequences) can provide a sequencing depth of 2X or 3X across the genome of the subject ([0061], WGS data can comprise second or third reads; [0332] and FIG. 4, e.g. “single read” WGS refers to 1X sequencing depth)
Regarding claim 4, Harris et al. discloses the second plurality of at least 10,000 nucleic acid sequences includes at least 100,000 sequence reads ([0068]).
Regarding claim 6, Harris et al. discloses the panel-targeted sequencing is whole exome sequencing, which includes at least 25 genes ([0011]; [0048]; [0050], targeted sequencing data can include information of at least 25 genes).
Regarding claim 7, Harris et al. discloses the panel-targeted sequencing is whole exome sequencing ([0011]; [0048]).
Regarding claim 9, Harris et al. discloses the first and second biological samples may be a blood or saliva sample ([0199]), and that the first and second samples can be different samples (i.e. the first and second samples are independently selected) ([0006]).
Regarding claim 10¸ Harris et al. discloses, for the whole-genome sequencing data (i.e. the first mapped dataset), measuring the number of sequence reads mapped to each of a plurality of genomic bins representing unique genome segments of the reference genome (i.e. determining a respective bin value for each of a plurality of bins that represent a measure of the number of sequences mapped to the unique segment of the reference genome) ([0059]; FIG. 5, e.g. bins are non-overlapping). Harris et al. further discloses using the measured counts per bin (i.e. the first respective bin values) of the whole-genome sequencing data in the model to detect copy number ([0332]-[0334]; [0340], e.g. hidden markov model uses read bin counts in whole genome sequencing data to predict copy number).
Regarding claim 12, Harris et al. discloses, for the targeted sequencing data (i.e. the second mapped dataset), measuring the number of sequence reads mapped to each of a plurality of genomic bins representing unique segments of the reference construct (.e. determining a  second respective bin value for each of a plurality of bins that represent a measure of the number of sequences mapped to the unique segment of the reference construct) ([0010]; e.g. data from the combined dataset is set into genomic bins [0059], e.g. targeted-specific sequencing data assigned into bins; FIG. 5, e.g. bins are non-overlapping). Harris et al. further discloses using the measured counts per bin (i.e. the second respective bin values) of the targeted sequencing data in the model to detect copy number ([0010]; [0332]-[0334]; claims 1 and 7).
Regarding claim 18, Harris et al. discloses the first mapped dataset represents a number of sequence reads mapped to each of a plurality of 10k bins ([0059]), which shows the first mapped dataset collectively represents sequencing depths (i.e. the number of mapped reads) for at least 10kb of the reference genome. Harris et al. further discloses the second mapped dataset represents a number of sequence reads mapped to each of a plurality of 10k bins ([0059]), which shows the second mapped dataset collectively represents sequencing depths (i.e. the number of mapped reads) for at least 10kb of the reference construct.
Regarding claim 24, Harris et al. discloses the model determines copy number variation status of the entire genome through a hidden markov model (i.e. through statistical inference) ([0010]; [0337]; [00340]).
Regarding claim 25, Harris et al. discloses the model comprises a hidden markov model (([0010]; [0337]; [00340]), which is a type of probabilistic network, as evidenced by Ghahramani. Ghahramani discloses that hidden markov models are a particular kind of Bayesian (i.e. probabilistic) network (pg. 1, para. 1, second bullet). Accordingly, Harris et al. discloses the model comprises a probabilistic network.
Regarding claim 31¸ Harris et al. discloses the first biological sample and the second biological sample are the same sample ([0006]; [0010]).

Response to Arguments
Applicant's arguments filed 10 Nov. 2022 regarding 35 U.S.C. 102 have been fully considered but they are not persuasive. 
Applicant remarks that Harris does not teach that determining copy number variation status applies a model to (i) all or a portion of a first mapped dataset obtained from whole genome sequencing data and (ii) all or a portion of a second mapped dataset obtained from on-targeted nucleic acid sequences from panel-targeted sequencing data to identify copy number variations as output from the model, as recited in amended claim 1 (Applicant’s remarks at pg. 27, para. 5 to pg. 28, para. 1).
This argument is not persuasive. Harris et al. discloses combining a first data input comprising untargeted whole genome sequencing data and a second data input comprising target-specific sequencing data to produce a combined dataset, and then generating an output derived from the combined data set that is indicative of one or more polymorphisms, wherein the one or more polymorphisms are copy number variations (claims 1 and 7). Harris et al. further discloses the output comprising one or more copy number variations is generated using one or more statistical models applied to the entire combined data set ([0010]; [0014]; [0065] e.g. target-specific sequencing data is combined with low-coverage whole genome sequencing data to assess copy number variations). 

Applicant remarks that Harris et al. does not teach that the model includes a segmentation step that combines a first genomic region with a second genomic region in the plurality of genomic regions targeted by the panel-targeted sequencing using at least (i) a count of nucleic acid sequences in the second mapped dataset mapping to the first genomic region, (ii) a count of nucleic acid sequences in the second mapped dataset mapping to the second genomic region, and (iii) a count of nucleic acid sequences in the first mapped dataset mapping to a third genomic region between the first and second genomic region (Applicant’s remarks at pg. 28, para. 1).
This argument is not persuasive. As discussed above, Harris et al. discloses the combined dataset comprising all of the target-specific sequencing data and the untargeted whole genome sequencing data are analyzed using a statistical model, including a Hidden Markov Model (HMM) ([0014], e.g. the output is generated from all of the combined dataset; [0169], e.g. combined data can include the raw sequencing data; [0082]; FIG. 2B; claim 1). Harris et al. discloses the combined data can be assigned to genomic bins ([0010]), and that the HMM analyzes the number of sequence reads per bin ([0332];[0337]) to detect one or more genomic regions including copy number variations ([0079]; [0082]; [0187]; claim 7). Accordingly, detecting CNVs using all of the combined data utilizes read counts of both the targeted and whole-genome sequencing data.
Harris et al. further discloses the HMM algorithm can be used to detect a large CNV by taking a small number of separate CNV detections with small gaps between them, and employing a merge operation using the median coverage level in the gap ([0083]). Given the detected CNVs are determined using the read counts of both the targeted (i.e. the second mapped dataset) and whole-genome sequencing data (i.e. the first mapped data set), the separate CNV detections use at least a count of nucleic acid sequences in the second mapped dataset mapping to the regions comprising the separate CNV detections (i.e. the first and second genomic regions), and the gap (i.e. the third region) also uses a count of nucleic acid sequences in the first mapped dataset mapping to the gap, as claimed. Harris et al. further discloses that the first and second regions where the separate CNVs were detected can include regions targeted by the targeted-sequencing data ([0063]). 

Applicant remarks that Harris discloses using either (i) off-target sequence reads from a panel-targeted sequencing reaction, as described in Example 14, or (ii) a combination of whole genome sequence data and off-target sequence reads from a panel-targeting sequencing reaction, as described in Example 15 at para. [0338-[0340] (Applicant’s remarks at pg. 28, para. 1).
This argument is not persuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). See MPEP 2123 I. It is acknowledged that Harris et al. discloses several embodiments for detecting genome-wide copy number variations using off-target whole exome sequencing data or off-target whole exome sequencing data and low coverage whole genome sequencing data, which do not involve detecting copy number variations using on-target targeted sequencing data and low-coverage whole genome sequencing data. However, Harris et al. also discloses embodiments in which all of the targeted and whole genome sequencing data are combined prior to performing the copy number analysis and all of the combined data is used to produce the output comprising copy number variations (Figure 2B; [0010]; [0014]), as discussed above. 

Applicant remarks that each of claims 2-4, 6-7, 9-10, 12, 18, and 24-25 depend from claim 1 and thus are not anticipated by Harris et al for the same reasons discussed above for claim 1.
This argument is not persuasive for the same reasons discussed above for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2015/0066824 A1; previously cited) in view of Fromer et al. (Discovery and Statistical Genotyping of Copy-Number Variation from Whole-Exome Sequencing Depth, 2012, The American Journal of Human Genetics, 91, pg. 597-607; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claim 5, Harris et al. discloses the method for determining a copy number variation status of a human subject (Abstract; [0009]; [0197]) comprises the following steps:
Harris et al. discloses performing whole-genome sequencing on a first plurality of DNA molecules from a first biological sample of the subject to produce a first plurality of nucleic acid sequences (0005], receive untargeted sequencing data from first nucleic acid sample; [0009]; [0056], WGS covers 99.99% of genome; [0085])); [0031], nucleic acids include DNA), at an average sequencing depth of 1X (i.e. from 0.5 to 5X) across 99% of a reference genome ([0009; [0056], WGS covers 99.99% of genome; [0085]), and receiving the first plurality of nucleic acid sequences electronically ([0005], e.g. sequencing data received by computer). Harris et al. further shows the first plurality of sequences comprises at least 100,000 nucleic acid reads (i.e. sequences) ([0098]; [0100]).
Harris et al. discloses performing panel-targeted sequencing on a second plurality of DNA molecules from a second biological sample of the subject to obtain a second plurality of nucleic acid sequences ([0005]; [0031]) and receiving the second plurality of nucleic acid sequences electronically ([0005];[0147]), wherein the second plurality of sequencing data comprises at least 10,000 nucleic acid sequences ([0068]). 
Harris et al. discloses aligning (i.e. mapping), using the computer ([0147]), the first plurality of nucleic acid sequences to positions within a first reference sequence from a human (i.e. mapping to positions within a reference sequencing of the same species as the subject) ([0007]). Harris et al. further discloses copy number variations are detected over the entire genome and the coverage of the first sequencing data can be 99.9999% of the whole genome (i.e. the sequencing data maps to 99.9% of the whole genome) ([0085]; [0340]), which shows the first reference sequence can be a reference genome.
Harris et al. discloses aligning (i.e. mapping), using the computer ([0147]), the second plurality of nucleic acid sequences to positions within a second reference sequence (i.e. a reference construct), including a reference genome ([0010], first and second reference sequences can be the same; [0340], reference sequence can be a reference genome), which includes the plurality of genomic regions targeted by the panel-targeted sequencing, thereby obtaining mapped on-target nucleic acid sequences in the second mapped dataset.
Harris et al. discloses applying, using the computer ([0147]), a model to a combined dataset comprising the first and second mapped datasets to identify one or more copy number variations indicating the copy number variation status of the subject ([0010], e.g. output generated by statistical model; [0055], e.g. combined data set comprising target specific sequencing data and low-coverage whole-genome sequencing data as supplement; [0071]; [0337]; claims 1 and 7, e.g. combined data set used to derive output of copy number variations). 
Harris further discloses the applying the statistical model to all of the combined data set segmentally detects a large copy number variation by combining two regions (i.e. a first and second region) into a single larger region by identifying a pair of adjacent CNV detections using read counts from the mapped data from all of the combined data (i.e. using a count of nucleic acid reads in the second mapped data set mapping to a first and second region) separated by a gap (i.e. a third region between the first and second region) ([0014], e.g. all of the combined data is used to generate the output; [0015], e.g. combined data set comprises alignment generated by mapping the combined data set on a reference sequence; [0083]; [0340]; claims 1 and 7 e.g. the combined data set is used to detect CNVs; FIG. 3, e.g. detection is based on read coverage). Harris et al. further discloses the model  measures the median coverage level in the gap using all of the combined data (i.e. a read count of nucleic acid sequences in the first mapped data set mapping to the third region), and then merges the two CNV detections into a single larger CNV (i.e. combining the first and second genomic region) using the median coverage level in the third region, thereby identifying one or more copy number variations as the output of the model ([0014]; [0083]). Harris further discloses the two regions can include specific genomic regions targeted by the targeted sequencing (i.e. the first and second regions are targeted by the panel-targeted sequencing) ([0063]).

Harris et al. does not disclose the following limitations:
Regarding claim 5, Harris et al. does not disclose the second plurality of at least 10,000 nucleic acid sequences collectively provides an average sequencing depth of at least 40X across the genomic regions targeted by the panel-targeted sequencing. However, Harris et al. discloses the panel-targeted sequencing can include whole-exome sequencing data ([0011]; [0048]). Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention as shown by Fromer et al.
Regarding claim 5, Fromer et al. discloses a method for detecting copy number variations using whole-exome sequencing data (i.e. panel-targeted sequencing data) (Abstract), which includes using whole-exome sequencing data of an average sequencing depth of 100X (i.e. at least 40X) across the exome (pg. 606, col. 1, para. 2). Fromer et al. further discloses a higher read depth of at least 50X for whole-exome sequencing data provides a dynamic range of read-depth signals, rather than discrete all-or-none values, allowing for decreases and increases in signal to be assigned to underlying deletions and duplications, respectively (pg. 606, col. 1, para. 2). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the panel-targeted sequencing data of Harris et al. to provide an average sequencing depth of at least 50X (i.e. at least 40X) across the genomic regions targeted by the panel-targeted sequencing, as shown by Fromer et al. (pg. 606, col. 1, para. 2). One of ordinary skill in the art would have been motivated to combine the methods of Harris et al. and Fromer et al. in order to provide a more dynamic range of read-depth signals and thus, more accurately assign underlying deletions and duplications in the sequencing data, as shown by Fromer et al. (pg. 606, col. 1, para. 1), given Harris et al. also detects copy number variations in targeted sequencing data (claims 1 and 7). This modification would have had a reasonable expectation of success because Harris et al. also discloses using whole-exome targeted sequencing data to detect copy number variation (Abstract; [0009]; claims 1 and 7), such that the whole-exome sequencing depth of Fromer et al. would be applicable to the method of Harris et al.
Therefore, the invention is prima facie obvious.

Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2015/0066824 A1; previously cited) in view of Talevich et al. (CNVkit: Genome-Wide Copy Number Detection and Visualization from Targeted DNA Sequencing, 2016, PLoS Computational Biology, pg. 1-18; previously cited). Any newly cited portion herein is necessitated by claim amendment.
Regarding claims 11 and 13-16, Harris et al. discloses the method for determining a copy number variation status of a human subject (Abstract; [0009]; [0197]) comprises the following steps:
Harris et al. discloses performing whole-genome sequencing on a first plurality of DNA molecules from a first biological sample of the subject to produce a first plurality of nucleic acid sequences (0005], receive untargeted sequencing data from first nucleic acid sample; [0009]; [0056], WGS covers 99.99% of genome; [0085])); [0031], nucleic acids include DNA), at an average sequencing depth of 1X (i.e. from 0.5 to 5X) across 99% of a reference genome ([0009; [0056], WGS covers 99.99% of genome; [0085]), and receiving the first plurality of nucleic acid sequences electronically ([0005], e.g. sequencing data received by computer). Harris et al. further shows the first plurality of sequences comprises at least 100,000 nucleic acid reads (i.e. sequences) ([0098]; [0100]).
Harris et al. discloses performing panel-targeted sequencing on a second plurality of DNA molecules from a second biological sample of the subject to obtain a second plurality of nucleic acid sequences ([0005]; [0031]) and receiving the second plurality of nucleic acid sequences electronically ([0005];[0147]), wherein the second plurality of sequencing data comprises at least 10,000 nucleic acid sequences ([0068]). 
Harris et al. discloses aligning (i.e. mapping), using the computer ([0147]), the first plurality of nucleic acid sequences to positions within a first reference sequence from a human (i.e. mapping to positions within a reference sequencing of the same species as the subject) ([0007]). Harris et al. further discloses copy number variations are detected over the entire genome and the coverage of the first sequencing data can be 99.9999% of the whole genome (i.e. the sequencing data maps to 99.9% of the whole genome) ([0085]; [0340]), which shows the first reference sequence can be a reference genome.
Harris et al. discloses aligning (i.e. mapping), using the computer ([0147]), the second plurality of nucleic acid sequences to positions within a second reference sequence (i.e. a reference construct), including a reference genome ([0010], first and second reference sequences can be the same; [0340], reference sequence can be a reference genome), which includes the plurality of genomic regions targeted by the panel-targeted sequencing, thereby obtaining mapped on-target nucleic acid sequences in the second mapped dataset.
Harris et al. discloses applying, using the computer ([0147]), a model to a combined dataset comprising the first and second mapped datasets to identify one or more copy number variations indicating the copy number variation status of the subject ([0010], e.g. output generated by statistical model; [0055], e.g. combined data set comprising target specific sequencing data and low-coverage whole-genome sequencing data as supplement; [0071]; [0337]; claims 1 and 7, e.g. combined data set used to derive output of copy number variations). 
Harris further discloses the applying the statistical model to all of the combined data set segmentally detects a large copy number variation by combining two regions (i.e. a first and second region) into a single larger region by identifying a pair of adjacent CNV detections using read counts from the mapped data from all of the combined data (i.e. using a count of nucleic acid reads in the second mapped data set mapping to a first and second region) separated by a gap (i.e. a third region between the first and second region) ([0014], e.g. all of the combined data is used to generate the output; [0015], e.g. combined data set comprises alignment generated by mapping the combined data set on a reference sequence; [0083]; [0340]; claims 1 and 7 e.g. the combined data set is used to detect CNVs; FIG. 3, e.g. detection is based on read coverage). Harris et al. further discloses the model  measures the median coverage level in the gap using all of the combined data (i.e. a read count of nucleic acid sequences in the first mapped data set mapping to the third region), and then merges the two CNV detections into a single larger CNV (i.e. combining the first and second genomic region) using the median coverage level in the third region, thereby identifying one or more copy number variations as the output of the model ([0014]; [0083]). Harris further discloses the two regions can include specific genomic regions targeted by the targeted sequencing (i.e. the first and second regions are targeted by the panel-targeted sequencing) ([0063]).
Further regarding claim 11, Harris et al. discloses, for the whole-genome sequencing data (i.e. the first mapped dataset), measuring the number of sequence reads mapped to each of a plurality of genomic bins representing unique genome segments of the reference genome (i.e. determining a respective bin value for each of a plurality of bins that represent a measure of the number of sequences mapped to the unique segment of the reference genome) ([0059]; FIG. 5, e.g. bins are non-overlapping). 
Further regarding claim 13, Harris et al. discloses, for the targeted sequencing data (i.e. the second mapped dataset), measuring the number of sequence reads mapped to each of a plurality of genomic bins representing unique segments of the reference construct (.e. determining a  second respective bin value for each of a plurality of bins that represent a measure of the number of sequences mapped to the unique segment of the reference construct) ([0059], e.g. targeted-specific sequencing data assigned into bins; FIG. 5, e.g. bins are non-overlapping). 
Further regarding claim 14, Harris et al. discloses the number of bins can include 1000 bins ([0059], can include 1kb bins; FIG. 5, e.g. 1kb bins provide 1000 bins).
Further regarding claim 15, Harris et al. discloses the bins can include 1000, 1 kb bins ([0059]; FIG. 5), such that the second plurality of bins collectively represents more than 10kb of the reference construct.
Further regarding claim 16, Harris et al. discloses the bins can be 1 kb bins (i.e. each respective bin corresponds to no more than 1kb of the reference construct ([0059]; FIG. 5).

Harris et al. does not disclose the following limitations:
Regarding claim 11, Harris et al. does not disclose determining a respective copy number state for each respective bin in the first plurality of bins using the respective first bin value for the respective bin; and the all or the portion of the first mapped dataset inputted into the model in E) comprises the respective copy number state for each respective bin in the first plurality of bins.
Regarding claim 13, Harris et al. does not disclose determining a respective copy number state for each respective bin in the second plurality of bins using the respective second bin value for the respective bin; and the all or the portion of the second mapped dataset inputted into the model in E) comprises the respective copy number state for each respective bin in the second plurality of bins.
However, Harris et al. discloses using a combination of untargeted, low-coverage whole-genome sequencing data and target-specific sequencing data (e.g. whole-exome/targeted sequencing data) to detect copy number variations (Abstract; [0009]; [0014]; [0337]). Furthermore, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Talevich et al. 
Regarding claims 11 and 13, Talevich et al. discloses a method for genome-wide copy number detection using targeted reads and nonspecifically captured off-target reads within targeted DNA sequencing data (Abstract), which comprises determining coverages in both off-target bins and on-target bins (i.e. determining first and second respective values for a first and second plurality of bins) and estimating a copy number ratio using the target and off-target bins (i.e. copy number states for each first and second bin using the respective first and second bin values) (Figure 1, pg. 3, para. 1). Talevich et al. further discloses inputting the copy number ratios (i.e. the copy number states) into a model to predict one or more copy number variations in a subject (Figure 1; pg. 7, para. 4-5). Talevich et al. further discloses the off-target reads provide a very low-coverage sequencing of the whole-genome (pg. 2, para. 2). Last, Talevich et al. discloses that both on- and off-target reads can be combined to provide highly accurate and reliable copy number estimates genome-wide (pg. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Harris et al. to have determined a copy number state using the first and second respective bin values (e.g. the off-target and on-target bin coverages, respectively) and then inputted the copy number states of the first and second plurality of bins into the model to determine one or more copy number variations, as shown by Talevich et al. (Figure 1; pg. 3, para. 1; pg. 7, para. 4-5). One of ordinary skill in the art would have been motivated to combine the methods of Harris et al. and Talevich et al. in order to provide genome-wide highly accurate and reliable copy number estimates, as shown by Talevich et al. (pg. 2, para. 3). This modification would have had a reasonable expectation of success because Harris et al. discloses using a combination of untargeted, low coverage whole-genome sequencing data and target-specific sequencing data (e.g. whole-exome/targeted sequencing data) to detect copy number variations (Abstract; [0009]; [0014]; [0337]), while Talevich et al. discloses using off-target reads representing low-coverage sequencing of the whole genome in combination with targeted reads to estimate copy number (pg. 2, para. 3; Figure 1). Therefore, the method of Talevich et al. would be applicable to the low coverage whole-genome sequencing data and targeted sequencing data of Harris et al. 
Therefore, the invention is prima facie obvious.

Claims 17, 19-21, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2015/0066824 A1; previously cited) in view of Lachlan et al. (An exome sequencing pipeline for identifying and genotyping common CNVs associated with disease with application to psoriasis, 2012, ECCB, 28, pg. i370-i374; previously cited), as evidenced by Ghahramani (An Introduction to Hidden Markov Models and Bayesian Network, 2001, International Journal of Pattern Recognition and Artificial Intelligence, 15(1), pg. 9-42; previously cited) and Haugh 2017 (Machine Learning for OR & FE: Hidden Markov Models, 2017, Columbia University, pg. 1-34; Pub. Date: 2017, Wayback Machine; previously cited). Any newly cited portion is necessitated by claim amendment.
Regarding claims 17, 19-21, and 26-28, Harris et al. discloses the method for determining a copy number variation status of a human subject (Abstract; [0009]; [0197]) comprises the following steps:
Harris et al. discloses performing whole-genome sequencing on a first plurality of DNA molecules from a first biological sample of the subject to produce a first plurality of nucleic acid sequences (0005], receive untargeted sequencing data from first nucleic acid sample; [0009]; [0056], WGS covers 99.99% of genome; [0085])); [0031], nucleic acids include DNA), at an average sequencing depth of 1X (i.e. from 0.5 to 5X) across 99% of a reference genome ([0009; [0056], WGS covers 99.99% of genome; [0085]), and receiving the first plurality of nucleic acid sequences electronically ([0005], e.g. sequencing data received by computer). Harris et al. further shows the first plurality of sequences comprises at least 100,000 nucleic acid reads (i.e. sequences) ([0098]; [0100]).
Harris et al. discloses performing panel-targeted sequencing on a second plurality of DNA molecules from a second biological sample of the subject to obtain a second plurality of nucleic acid sequences ([0005]; [0031]) and receiving the second plurality of nucleic acid sequences electronically ([0005];[0147]), wherein the second plurality of sequencing data comprises at least 10,000 nucleic acid sequences ([0068]). 
Harris et al. discloses aligning (i.e. mapping), using the computer ([0147]), the first plurality of nucleic acid sequences to positions within a first reference sequence from a human (i.e. mapping to positions within a reference sequencing of the same species as the subject) ([0007]). Harris et al. further discloses copy number variations are detected over the entire genome and the coverage of the first sequencing data can be 99.9999% of the whole genome (i.e. the sequencing data maps to 99.9% of the whole genome) ([0085]; [0340]), which shows the first reference sequence can be a reference genome.
Harris et al. discloses aligning (i.e. mapping), using the computer ([0147]), the second plurality of nucleic acid sequences to positions within a second reference sequence (i.e. a reference construct), including a reference genome ([0010], first and second reference sequences can be the same; [0340], reference sequence can be a reference genome), which includes the plurality of genomic regions targeted by the panel-targeted sequencing, thereby obtaining mapped on-target nucleic acid sequences in the second mapped dataset.
Harris et al. discloses applying a hidden markov model to identify one or more copy number variations indicating the copy number variation status of the subject ([0010], output generated by statistical model; [0071]; [0337]; [0340]-[0341]). 
Further regarding claims 17, 19-21, and 26-28, the embodiment wherein the model is applied to the plurality of dimensionality reduction components of the first and second mapped datasets is being examined herein. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. Therefore, the model applying a segmentation step using counts of nucleic acid sequences in the second and first mapped datasets (i.e. using a portion of the first and second mapped datasets) is not required under the broadest reasonable interpretation of the claim because the condition precedent of inputting all or a portion of the first and second mapped datasets into the model has not been met.
Further regarding claim 20, Harris et al. discloses the output of the model can comprise an analysis of the untargeted whole-sequencing data, and the output further comprises an analysis of the targeted sequencing data (i.e. the data can be processed separately) ([016]; [0079]), and that each of the analyses can be performed with the aid of one or more statistical models ([0010]). This shows the model comprises a first component and a second component model. The steps of the first and second component model providing a first and second respective copy number state upon application of the all or a portion of the first and second mapped datasets, respectively, is not required within the metes and bounds of the claim because claim 20 recites that the model is applied to the all or a portion of the first mapped data sets, or a first plurality of dimensionality reduction components thereof, and all or a portion of the second mapped dataset, or a second plurality of dimensionality reduction components thereof. The embodiment wherein the model is applied to the plurality of dimensionality reduction components of the first and second mapped datasets is being examined herein, and therefore the input of the all or a portion of the first and second mapped datasets into the models is not required, as discussed above. Therefore, the limitations pertaining to accepting or rejecting the copy number variation at the respective region are not required under the broadest reasonable interpretation of the claim because the condition precedent of the first and second components providing the first and second respective copy number states are not required, as discussed above. See MPEP 2111.04.
Further regarding claim 21, Harris et al. discloses the sensitivity of the copy number detection by the one or more statistical models (i.e. the first component model) is at least 90% and the specificity is about 50% (i.e. no more than 90%) ([0009]; [0187]). Regarding the recitation of the data that the sensitivity and specific reflect, this is interpreted to define the process in which the sensitivity and specific were previously determined, as discussed above in claim interpretation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 I. 
Further regarding claim 26, Harris et al. discloses the model for predicting copy number variation of the genome is a hidden markov model  (i.e. a statistical inference model) ([0071]; [0337]; [0340]-[0341]).
Further regarding claim 27, Harris et al. discloses the model is a hidden markov model ([0071]; [0337]; [0340]-[0341]), which is a Bayesian model as evidenced by Ghahramani. Ghahramani discloses that hidden markov models are a particular kind of Bayesian network (i.e. a Bayesian model) (pg. 1, para. 1, second bullet). Accordingly, Harris et al. discloses the model comprises a Bayesian model

Harris et al. does not disclose the following limitations:
Regarding claims 17, 19-20, and 26-28, Harris et al. does not disclose applying the model to a plurality of dimensionality reduction components of the first and second mapped datasets, thereby identifying one or more copy number variations as output of the model, that indicate the copy number variation status of the subject. 
Further regarding claims 17 and 26, Harris et al. does not disclose applying a dimensionality reduction technique to (i) all or a portion of the first mapped data set or (ii) all or a portion of the second mapped data sets, thereby generating the first or second plurality of dimensionality reduction components. 
Further regarding claim 19, Harris et al. does not disclose the model comprises at least 500 parameters.
Further regarding claim 27¸ Harris et al. does not disclose the dimensionality reduction technique is a principal component analysis (PCA). 
Further regarding claim 28, Harris et al. does not disclose the model processed the plurality of dimensionality reduction components in N-dimensional space in the applying of the model, where N is a positive integer of 4 or greater. 
However, Harris et al. discloses applying a hidden markov model to a combined dataset comprising the first and second mapped datasets to identify one or more copy number variations indicating the copy number variation status of the subject ([0010], output generated by statistical model; [014]; [0071]; [0337]; claims 1 and 7). Harris et al. further discloses the first and second mapped datasets can include read counts within genomic bins, and the number of genomic bins can include 1000 bins ([0059]; [0337]; [0340]). Harris et al. further discloses that methods that reduce a number of variables such as a principal component analysis (PCA) can be used in the analysis of the data ([0082]), suggesting the application of PCA to the first and second mapped datasets.
Furthermore, the above limitations were known in the art, before the effective filing date of the claimed invention, as shown by Lachlan et al.
Regarding claims 17, 19-20, and 26-28, Lachlan et al. discloses a method for identifying copy number variations in a DNA sample of a subject (Abstract), which comprises performing principal component analysis on read depth information for each region of N genomic regions (i.e. each bin of a plurality of bins) to calculate the first 50 components (i.e. dimensionality reduction components) (pg. i371, col. 1, para. 7). Lachlan et al. further discloses projecting the first 40 principal components, and modeling the absolute copy numbers of the sample by applying a hidden markov model to the first 40 principal components (i.e. the model is applied in 40-dimensional space), as recited in claim 28 (pg. i371, col. 2, para. 3-5; Figure 1; Table 3). 
Further regarding claim 19, Lachlan et al. further discloses the hidden markov model uses a different emission distribution per hidden copy number genotype per 100-bp window to model the normalized read depths determined by PCA (pg. i371, col. 2, para. 5-6). Given Harris et al. discloses the number of genomic bins can include 1000 bins ([0059]), the hidden markov applied to read depth data of 1000 bins would necessarily comprise at least 1000 parameters (i.e. at least 500 parameters), as evidenced by Haugh. Haugh discloses a hidden markov model is defined by its emission distribution (pg. 5), and that a parameter Bij for the emission distribution is estimated. Accordingly, the hidden markov model generating an emission distribution per copy number state and per 100 bp window, for 1000 windows, would result in a hidden markov model comprising at least 1000 parameters (e.g. at least one per window). 
Regarding claims 17, 19-20, and 26-28, Lachlan et al. further discloses that principal components correct for read-depth biases from sequencing data (pg. i373, col. 1, para. 2), and that the principal component algorithm has a very low memory footprint and is highly computationally efficient (pg. i371, col. 1, para. 7).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Harris et al to have applied a principal component analysis to the whole-genome and targeted sequencing data of Harris et al. (i.e. the first and second mapped datasets) to generate a plurality of dimensionality reduction components thereof, and then applied a hidden markov model to the top 40 dimensionality reduction components by generating an emission distribution per copy number state and genomic bin, to estimate a copy number variation status of the subject, according to the method of Lachlan et al. (pg. i371, col. 1, para. 7 and col. 2, para. 3-6; Figure 1), resulting in an application of a hidden markov model with greater than 500 parameters in greater than 4-dimensional space, as discussed above, thus arriving at the inventions of claims 17, 19-20, and 26-28. One of ordinary skill in the art would have been motivated to combine the methods of Harris et al. and Lachlan et al. in order to correct for read-depth biases in the sequencing data using a highly computationally efficient algorithm before predicting copy number variations, as disclosed by Lachlan et al. (pg. i371, col. 1, para. 7; pg. i373, col. 1, para. 2). This modification would have had a reasonable expectation of success because both Lachlan et al. and Harris et al. analyze sequencing depth information in genomic bins, and Harris et al. shows using a hidden markov model to predict copy number (FIG. 4; [0340]) and that a principal component analysis can be used to analyze the sequencing data ([0082]) , such that the method of Lachlan et al. is applicable to the sequencing data of Harris et al. 
Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 10 Nov. 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that dependent claims 5, 11, 13-17, 19-21, and 26-28 are patentable for the same reasons discussed above for independent claim 1 (Applicant’s remarks at pg. 28, para. 4 to pg. 30, para. 3).
This argument is not persuasive for the same reasons discussed above for claim 1. 

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (Integrative DNA copy number detection and genotyping from sequencing and array-based platforms, 2017, bioRxiv, pg. 1-7).
Zhao et al. discloses a method for detecting DNA copy numbers based on whole exome sequencing and whole genome sequencing (Abstract) by normalizing and combining sequencing data from both whole exome and whole genome sequencing platforms, and applying a hidden markov model to detected copy numbers from the combined data (pg. 2, col. 2, para. 2; Figure 1).

Conclusion
No claims are allowed.
Claims 1-7, 9-21, 24-28, and 31 are patent eligible for the reasons discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1672            

/OLIVIA M. WISE/Primary Examiner, Art Unit 1672